t c summary opinion united_states tax_court millard j and jacquie m scott petitioners v commissioner of internal revenue respondent docket no 8110-04s filed date millard j and jacquie m scott pro sese charles j graves for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners received discharge_of_indebtedness income of dollar_figure in taxable_year which they failed to report we hold that they did background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in eagar arizona on the date the petition was filed in this case from date through date petitioners had three joint credit cards issued to them by mbna america bank n a mbna a statement of accounts with a closing date of date showed the balance due mbna on these accounts consisting of credit card charges balance transfers checks interest operation charges and penalties totaled dollar_figure petitioners secured a loan from a bank not identified in the record to pay off their credit card debt in an attempt to consolidate their liabilities petitioners on date made a payment of dollar_figure to mbna for settlement of their accounts mbna received said payment of dollar_figure on date as a result of this settlement transaction mbna issued a form 1099-c cancellation of debt to petitioners for taxable_year also mbna filed with respondent a form 1099-c with respect to petitioners the form 1099-c reported date as the date of the cancellation of debt and dollar_figure as the amount of debt canceled petitioners were not insolvent in nor did they file for bankruptcy during that year petitioners timely filed their form_1040 u s individual_income_tax_return for the taxable_year petitioners did not report any part of the cancellation of indebtedness on their tax_return subsequently respondent determined that petitioners failed to report on their tax_return for income_from_discharge_of_indebtedness of dollar_figure accordingly respondent issued to petitioners a notice_of_deficiency determining a deficiency of dollar_figure in petitioners’ federal_income_tax discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted with respect to the issue in the present case sec_61 defines gross_income as all income from whatever source derived unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir all realized accessions to wealth are presumed taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation revg 79_tc_398 it is beyond dispute that income_from_discharge_of_indebtedness is included within the broad definition of income sec_61 sec_1_61-12 income_tax regs the underlying rationale for such inclusion is that to the extent a taxpayer is released from indebtedness he or she realizes an accession to income due to the freeing of assets previously offset by the liability 116_tc_63 citing 284_us_1 a discharge_of_indebtedness generally produces income in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge if no consideration is paid for the discharge then the entire amount of the debt is considered the amount that the debtor must include in income sec_61 there are both statutory and common_law exceptions to the rule requiring the recognition of income from the discharge_of_indebtedness e g sec_108 81_tc_77 however these exceptions do not apply to the present case petitioners state that the instructions in the internal_revenue_service irs guidance booklet for filing a 1099-c require that only the principal of a lending transaction be taken into income as discharge_of_indebtedness income consequently petitioners argue that their outstanding credit card liability which included interest operation charges and penalties should be reduced pursuant to the instructions in the irs guidance booklet the instructions on which petitioners rely are found in the instructions for forms 1099-a and 1099-c the pertinent instructions state as follows debt defined a debt is any amount owed to you including stated principal stated_interest fees penalties administrative costs and fines the amount of debt canceled may be all or only part of the total amount owed however for a lending transaction you are required to report only the stated principal see exceptions on page ac-3 exceptions interest you are not required to report interest however if you choose to report interest as part of the canceled debt in box of the 1099-c you must show the interest separately in box nonprincipal amounts for a lending transaction you are not required to report any amount other than stated principal a lending transaction occurs when a lender loans money to or makes advances on behalf of a borrower including revolving credit and lines of credit nonprincipal amounts include penalties fines fees and administrative costs however for a nonlending transaction report any of these amounts that are included in the debt this guidance is provided by the irs to assist parties in preparing a form 1099-c first the authoritative sources of federal tax law are in the statutes regulations and judicial decisions and not in informal publications provided by the irs zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir second petitioners have not shown the total amount of interest operation charges and penalties that they claim should reduce their outstanding credit card liability third pursuant to the above-referenced instructions in a nonlending transaction such as occurred here any nonprincipal amounts are included in the debt thus it appears that petitioners are incorrectly interpreting the above- referenced instructions or are incorrectly categorizing their transaction as a lending transaction further applicable case law establishes that in situations where the facts and circumstances are such that indebtedness from a credit card account is being discharged the amount of income as a result of the discharge of this indebtedness is an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge or if no consideration is paid for the discharge then the entire amount of the debt is considered the amount of income that the debtor must include in income see earnshaw v commissioner tcmemo_2002_191 affd 150_fedappx_745 10th cir accordingly we conclude that petitioners received discharge_of_indebtedness income of dollar_figure petitioners alternatively argue that the amount of dollar_figure was a reduction of charges agreed to by mbna in exchange for petitioners’ prompt payment of dollar_figure in other words petitioners argue that they contested the amount of the debt with mbna and that through negotiations it was established that dollar_figure was the total amount of petitioners’ credit card debt nothing in the record indicates that petitioners contested the amount of the credit card debt with mbna in fact mbna’s action of issuing a form 1099-c is contrary to petitioners’ contention further petitioners have not offered any documentary_evidence supporting their claims that they contested the amount of the debt with mbna and that through negotiations it was established that dollar_figure was the total amount of petitioners’ credit card debt it is well settled that we are not required to accept self-serving testimony in the absence of corroborating evidence 877_f2d_624 7th cir affg tcmemo_1987_295 99_tc_202 on the basis of the record in the present case we find that the amount of dollar_figure was not a reduction of charges but was in fact a discharge_of_indebtedness we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
